Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: directing a distal tip of a cryospray catheter toward the wound; orienting the distal tip of the catheter at an angle relative to a surface of the wound; supplying cryogen to the distal tip of the catheter; and spraying cryogen from the distal tip onto a tissue region of the wound at a distance from the wound, at a temperature of the cryogen, and for a duration of spraying, which are sufficient for effective treatment of the tissue region, until a temperature of an approximate square surface of the tissue region of the wound, about 2 cm long by about 2 cm wide, is about -20°C to a depth from the surface of the wound, wherein the duration is between about 20 seconds and about 60 seconds, wherein the depth is more than 0.5 mm and up to about 1 mm. The prior art fails to specify any depth or surface area of treatment of a wound or tissue to the specific temperature as claimed.
The prior art fails to disclose the treatment method as claimed. The closest prior art is regarded as Krimsky (US 210/0057065) which discloses a cryospray device. However, the prior art fails to give distinction of treatment specifics, including, a temperature of a square surface to tissue about 2cm by 2cm to a temperature of -20, wherein the duration is  between 20-60 seconds and the depth claimed is between .5 and 1mm. The prior art fails to disclose the method specifics as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed method of treating a wound in the claimed arrangement without the motivation provided by the applicant.
Claims 1,2, 4-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794